 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9   JARRAD BEARD,                                     Case No. 1:17-cv-00497-JDP (HC)

10                  Petitioner,                        ORDER DENYING PETITION FOR WRIT
                                                       OF HABEAS CORPUS
11          v.
                                                       ECF No. 1
12   JOHN SUTTON,
13                  Respondent.
14

15        Petitioner Jarrad Beard, a state prisoner without counsel, seeks a writ of habeas corpus

16   under 28 U.S.C. § 2254. For the following reasons, we deny the petition.

17   I.   Background

18        Petitioner was charged with two counts of murder and one count of shooting an occupied

19   vehicle. He pleaded not guilty and proceeded to trial, alongside his brother Jerry Beard. A

20   jury found petitioner guilty of grossly negligent discharge of a firearm and two counts of

21   voluntary manslaughter. Petitioner was sentenced to a prison term of 34 years.

22        We set forth below the facts of the underlying offenses, as stated by the California Court

23   of Appeal, Fifth District (“Court of Appeal”).1 A presumption of correctness applies to these

24   facts. See 28 U.S.C. § 2254(e)(1); Crittenden v. Chappell, 804 F.3d 998, 1010-11 (9th Cir.

25   2015). All alterations come from the Court of Appeal’s opinion.

26                The underlying incident occurred in northwest Fresno on
                  December 20, 2011. Jarrad Beard, then age 19, spent part of the
27                day at his mother’s house smoking marijuana and playing video
                  games with his brothers, Jerry (age 15) and Jarett (age 14), and a
28                friend of theirs named Adam Frisby (age 16). At some point in the


                                                   1
 1                late afternoon or early evening, the group walked to a convenience              `
                  store located near the corner of Herndon and Polk Avenues to
 2                purchase “wraps” for rolling marijuana cigarettes. In preparation
                  for this errand, Jarrad and Jerry armed themselves with two
 3                handguns: a .45-caliber Colt Commander and a nine-millimeter
                  (9mm) Imez Makarov.
 4
                  After purchasing items from the store, Jarrad and his companions
 5                started to walk back home. While crossing Herndon Avenue, the
                  boys exchanged unfriendly looks with a group of strangers in a
 6                pickup truck stopped at a traffic light. The driver of the truck was
                  18-year-old Justin Hesketh. Mr. Hesketh was accompanied by
 7                passengers Brandon Moore (age 16) and Sawyer Drehman (age
                  15).
 8
                  When Jarrad reached the other side of the street, he fired a shot at
 9                Mr. Hesketh’s vehicle with one of his guns, hitting the front left
                  tire and causing it to deflate. Mr. Hesketh and Mr. Moore
10                subsequently exited the truck and chased Jarrad and his group into
                  a nearby apartment complex. Sawyer Drehman stayed behind with
11                the vehicle. A confrontation ensued inside of the complex and
                  ended with Mr. Hesketh and Mr. Moore being killed by gunfire.
12                Justin Hesketh sustained three bullet wounds to his neck and chest.
                  Brandon Moore was shot four times; once in the chest, once in the
13                thigh, and once in each arm. Jarrad Beard later confessed to
                  shooting the victims with his Colt .45. Jerry Beard admitted to
14                firing a single shot from the 9mm pistol.

15                Appellants were each charged with two counts of murder (§ 187,
                  subd. (a)) in an information filed by the Fresno County District
16                Attorney. Jarrad was further charged with one count of shooting at
                  an occupied vehicle (§ 246). The information contained multiple-
17                murder special circumstance allegations (§ 190, subd. (a)(3)) and
                  enhancement allegations under section 12022.53, subdivision (d)
18                for personal and intentional discharge of a firearm causing great
                  bodily injury or death. Jerry was prosecuted as an adult pursuant
19                to Welfare and Institutions Code section 707, subdivision (d)(2).
                  The case went to trial in October 2012.
20
                  The prosecution’s case-in-chief established the information
21                summarized above. Forensic evidence indicated that most of the
                  victims’ wounds had been caused by the higher caliber weapon
22                used by Jarrad. Accepting as true Jerry’s statement that he fired
                  the 9mm pistol one time, the prosecution argued his shot was
23                responsible for the bullet that struck Justin Hesketh in the neck.
                  The basic facts were uncontroverted, but there were conflicting
24                accounts regarding whom among the parties had acted as the initial
                  aggressor. According to Sawyer Drehman, the victims made no
25

26
    The Court of Appeal considered both petitioner’s and his brother’s appeal together in this
     1

27 opinion, thus both Jerry and Jarrad Beard are called appellants. Only the petition of Jarrad
   Beard is before the court on habeas review.
28


                                                    2
 1   attempt to confront or pursue the defendants until after Jarrad had     `
     fired a bullet into the front tire of their vehicle. Sawyer testified
 2   that the truck was about to proceed southbound on Polk Avenue
     when suddenly they heard a loud “bang” and Justin Hesketh said,
 3   “They threw something at the car.” Mr. Hesketh then made a U-
     turn and parked on the side of the road. The prosecution theorized
 4   that neither victim realized the Beard brothers were armed until
     they caught up with them inside of the apartment complex.
 5   Jarrad claimed he shot at the truck only after it became apparent
     the driver intended to make a U-turn in his direction. He
 6   explained: “I was thinking, because if they coming towards us,
     they doing something funny.” Jarrad waited until he had “a clear
 7   shot of the tire,” then took aim and fired. His reasoning at the time
     was that shooting out the tire would “slow them down in traffic.”
 8   Another point of contention was the victims’ alleged use of a racial
     epithet. A resident of the apartment complex testified to seeing
 9   Jerry and another boy running from the victims and hearing
     Brandon Moore say, “Get back here you little fucker.” Jarrad
10   claimed one or both of the victims had yelled something to the
     effect of, “Get over here you fuckin’ nigger…we’re fixin’ [to] kill
11   you.”

12   The defense case relied heavily on evidence which showed Justin
     Hesketh and Brandon Moore were under the influence of
13   methamphetamine at the time of their deaths. Two expert
     witnesses were called to testify about the likely effects of the drug
14   at the levels found in the decedents’ systems. It was also revealed
     that Mr. Hesketh had been in possession of what is colloquially
15   known as a “fistpack.” The four-inch piece of metal, when
     clenched in a person’s fist, would have hardened the impact of a
16   punch.

17   Testifying in his own defense, Jarrad explained that he had
     obtained and carried his guns for self-defense purposes. He
18   purchased the 9mm Makarov from an acquaintance in late
     November or early December 2011 after being attacked outside of
19   his girlfriend’s apartment in an unrelated incident. Jarrad acquired
     the Colt .45 just hours before the shootings of Justin Hesketh and
20   Brandon Moore after he convinced its previous owner to trade him
     the gun for a half ounce of marijuana and approximately $30 in
21   cash.

22   As for the actual shootings, Jarrad described coming face-to-face
     with the victims and brandishing his weapon so they could see it,
23   while at the same time running backwards and demanding that they
     “back up.” When the men continued to move towards him, he
24   opened fire. Once the shooting was over, Jarrad and Jerry returned
     to their mother’s house, cleaned themselves up, and resumed their
25   activities of earlier in the day, i.e., smoking marijuana and playing
     videogames.
26
     The jury acquitted appellants of all crimes charged in the
27   information. Jarrad was convicted of two counts of voluntary
     manslaughter as a lesser included offense of murder, and of grossly
28   negligent discharge of a firearm (§ 246.3) as a lesser included


                                       3
 1                offense of willfully discharging a firearm at an occupied vehicle.                      `
                  He was found to have personally used a firearm within the
 2                meaning of section 12022.5, subdivision (a) during commission of
                  the voluntary manslaughter offenses. Jerry Beard was convicted of
 3                voluntary manslaughter only in relation to the death of Justin
                  Hesketh, and was also found to have violated section 12022.5,
 4                subdivision (a).

 5                The trial court sentenced Jarrad to a total of 34 years in prison and
                  imposed various fines and fees. His sentence was calculated as
 6                follows: As to count 1, voluntary manslaughter of Justin Hesketh,
                  the aggravated term of 11 years plus the aggravated term of 10
 7                years for the section 12022.5 firearm enhancement. As to count 2,
                  voluntary manslaughter of Brandon Moore, the aggravated term of
 8                11 years plus 16 months for the related firearm enhancement
                  (representing one-third of the middle term), to be served
 9                consecutive to the terms imposed under count 1. As to count 3,
                  grossly negligent discharge of a firearm, a consecutive term of 8
10                months (representing one-third of the middle term).

11   People v. Beard, Nos. F066422, F066548, 2015 WL 5682328, at *1-3 (Cal. Ct. App. Sept. 28,
12   2015).
13   II.   Discussion
14         A federal court may grant habeas relief when a petitioner shows that his custody violates
15   federal law. See 28 U.S.C. §§ 2241(a), (c)(3), 2254(a); Williams v. Taylor, 529 U.S. 362, 374-
16   75 (2000). Section 2254 of Title 28, as amended by the Antiterrorism and Effective Death
17   Penalty Act of 1996 (“AEDPA”), governs a state prisoner’s habeas petition. See § 2254;
18   Harrington v. Richter, 562 U.S. 86, 97 (2011). To decide a Section 2254 petition, a federal
19   court examines the decision of the last state court that issued a reasoned opinion on petitioner’s
20   habeas claims. See Wilson v. Sellers, 138 S. Ct. 1188, 1192 (2018).
21         When a state court has adjudicated a petitioner’s claims on the merits, a federal court
22   reviews the state court’s decision under the deferential standard of Section 2254(d).
23   Section 2254(d) precludes a federal court from granting habeas relief unless a state court’s
24   decision is (1) contrary to clearly established federal law, (2) a result of an unreasonable
25   application of such law, or (3) based on an unreasonable determination of facts. See § 2254(d);
26   Murray v. Schriro, 882 F.3d 778, 801 (9th Cir. 2018). A state court’s decision is contrary to
27   clearly established federal law if it reaches a conclusion “opposite to” a holding of the United
28


                                                     4
 1   States Supreme Court or a conclusion that differs from the Supreme Court’s precedent on               `

 2   “materially indistinguishable facts.” Soto v. Ryan, 760 F.3d 947, 957 (9th Cir. 2014) (citation

 3   omitted). The state court’s decision unreasonably applies clearly established federal law when

 4   the decision has “no reasonable basis.” Cullen v. Pinholster, 563 U.S. 170, 188 (2011). An

 5   unreasonable determination of facts occurs when a federal court is “convinced that an appellate

 6   panel, applying the normal standards of appellate review, could not reasonably conclude that

 7   the finding is supported by the record.” Loher v. Thomas, 825 F.3d 1103, 1112 (9th Cir. 2016).

 8   A federal habeas court has an obligation to consider arguments or theories that “could have

 9   supported a state court’s decision.” See Sexton v. Beaudreaux, 138 S. Ct. 2555, 2557 (2018)

10   (quoting Harrington v. Richter, 562 U.S. 86, 102 (2011)). One rule applies to all state

11   prisoners’ petitions adjudicated on the merits: the petitioner must show that the state court’s

12   decision is “so lacking in justification that there was an error well understood and

13   comprehended in existing law beyond any possibility for fairminded disagreement.” Richter,

14   562 U.S. at 103.

15         Even when a state court does not explicitly address a petitioner’s claims on the merits, a

16   Section 2254 petitioner must satisfy a demanding standard to obtain habeas relief. When a

17   state court gives no reason for denying a petitioner’s habeas claim, a rebuttable presumption

18   arises that the state court adjudicated the claim on the merits under Section 2254(d). See

19   Richter, 562 U.S. at 99. And a federal habeas court’s obligation to consider arguments or

20   theories that could support a state court’s decision extends to state-court decisions that offer no

21   reasoning at all. See Sexton, 138 S. Ct. at 2557.

22         If a state court denies a petitioner’s habeas claim solely on a procedural ground, then

23   Section 2254(d)’s deferential standard does not apply, see Visciotti v. Martel, 862 F.3d 749,

24   760 (9th Cir. 2016), but the petitioner faces another hurdle: if the state court’s decision relies

25   on a state procedural rule that is “firmly established and regularly followed,” the petitioner has

26   procedurally defaulted on his claim and cannot pursue habeas relief in federal court unless he

27   shows that the federal court should excuse his procedural default. See Johnson v. Lee, 136 S.

28   Ct. 1802, 1804 (2016); accord Runningeagle v. Ryan, 825 F.3d 970, 978-79 (9th Cir. 2016). If


                                                     5
 1       the petitioner has not pursued his habeas claim in state court at all, the claim is subject to       `

 2       dismissal for failure to exhaust state-court remedies. See Murray, 882 F.3d at 807.

 3             If obtaining habeas relief under Section 2254 is difficult, “that is because it was meant to

 4       be.” Richter, 562 U.S. at 102. As the Supreme Court has put it, federal habeas review

 5       “disturbs the State’s significant interest in repose for concluded litigation, denies society the

 6       right to punish some admitted offenders, and intrudes on state sovereignty to a degree matched

 7       by few exercises of federal judicial authority.” Id. at 103 (citation omitted). Our habeas

 8       review authority serves as a “guard against extreme malfunctions in the state criminal justice

 9       systems, not a substitute for ordinary error correction through appeal.” Id. at 102-03 (emphasis

10       added).

11             Here, petitioner raises seven habeas claims: (1) discriminatory use of peremptory

12       challenges; (2) prejudicial error by failing to instruct on a lessor included offense; (3)

13       prejudicial error by instructing jury it could consider his failure to deny or explain evidence

14       when determining guilt; (4) enhancements given on counts not included in the accusatory

15       pleading; (5) enhancements given when jury found that self defense was founded; (6) cruel and

16       unusual punishment; and (7) erroneous sentencing. ECF No. 1 at 2. The Court of Appeal

17       rejected these claims on the merits in a reasoned opinion. The California Supreme Court

18       summarily denied review.

19             A. Batson challenge

20            The prosecutor in petitioner’s case used peremptory challenges to exclude four Hispanic

21       jurors, A.R., S.L., P.S., and G.L.2 Petitioner’s counsel objected, arguing that the prosecutor

22       was excluding these jurors because of their race. The prosecutor responded that he was

23       excluding the four prospective jurors for reasons unrelated to race: A.R. lacked life experience

24       and had a brother with a history of methamphetamine use and a recent conviction on a gang-

25       related offence; S.L. similarly lacked life experience and had a criminal record; P.S. had an

26
     2
27    The Court of Appeal and the parties refer to jurors by their initials, and we adopt the same
     approach.
28


                                                         6
 1   uncle and a father with criminal records; and G.L. had children of similar age to the parties in     `

 2   the case and did not appear to have the intellectual aptitude for jury service. The trial court

 3   found that the prosecutor was not excluding these jurors because of their race. The Court of

 4   Appeal affirmed the conviction, reasoning that substantial evidence supported the trial court’s

 5   finding, and the California Supreme Court summarily denied review. In this habeas

 6   proceeding, petitioner claims denial of equal protection under the Fourteenth Amendment,

 7   arguing that the government’s proffered reasons for excluding A.R., S.L., P.S., and G.L. were

 8   merely pretextual.

 9         Purposeful racial or ethnic discrimination in jury selection denies the equal protection

10   guaranteed by the Fourteenth Amendment, and a criminal defendant can bring a Batson motion

11   against an ethnically-motivated peremptory challenge. See Batson v. Kentucky, 476 U.S. 79,

12   84 (1986); United States v. Mikhel, 889 F.3d 1003, 1028 (9th Cir. 2018). A court assesses a

13   Batson challenge in three steps. See Mikhel, 889 F.3d at 1028. First, a criminal defendant

14   must show a prima facie case that the government used a peremptory challenge because of a

15   prospective juror’s race. See id. Second, if the defendant carries that initial burden, the burden

16   shifts to the government to offer a neutral reason for excluding the prospective juror in

17   question. See id. Third, the court decides whether the defendant has shown purposeful racial

18   discrimination. See id. The defendant bears the ultimate burden of persuasion to show

19   purposeful discrimination. See Sifuentes v. Brazelton, 825 F.3d 506, 515 (9th Cir. 2016).

20        Here, we assume, without deciding, that petitioner has carried his initial burden of

21   showing a prima facie case that the prosecutor in his case used peremptory challenges to

22   exclude A.R., S.L., P.S., and G.L. because of their Hispanic race or ethnicity. No party

23   disputes that the bases for juror exclusion provided by the government are potential race-

24   neutral justifications for exclusion. We therefore proceed to the third step of the Batson

25   analysis and assess whether petitioner has carried his ultimate burden of showing purposeful

26   discrimination.

27        Finding purposeful racial discrimination at the third step of the Batson analysis requires

28   the court to evaluate the prosecutor’s credibility. See Sifuentes, 825 F.3d at 515. The court


                                                     7
 1   must consider whether the prosecutor’s stated reasons for excluding the juror are genuine and        `

 2   not pretexts designed to hide purposeful discrimination. See Mikhel, 889 F.3d at 1029. An

 3   inference of pretext may arise when the reasons are implausible, not supported by the record,

 4   or fantastic. See Sifuentes, 825 F.3d at 516. The court will also consider “subtle impressions”

 5   that the court has observed and other intangible factors to assess the prosecutor’s credibility.

 6   Sifuentes, 825 F.3d at 515.

 7        One way to show pretext is through a comparison of excluded and non-excluded jurors.

 8   For example, if the stated reasons for excluding an African American juror apply equally to a

 9   Caucasian juror, the prosecutor’s choice not to exclude the Caucasian juror makes purposeful

10   discrimination more likely. See id. at 515-16. On the other hand, if a different treatment of

11   jurors resulted from an honest mistake, the prosecutor might yet be credible. See Aleman v.

12   Uribe, 723 F.3d 976, 982 (9th Cir. 2013). The prosecutor need only provide reasons that

13   “should be believed,” and those reasons need not show “sound strategic judgment.” Id. The

14   prosecutor’s credibility is a “pure issue of fact.” Sifuentes, 825 F.3d at 515.

15        In a habeas case, we are particularly reluctant to overturn a credibility determination

16   affirmed by a state appellate court. On direct appeal, an appellate court will affirm a trial

17   court’s credibility determination “unless it is clearly erroneous,” meaning that the trial court’s

18   decision must leave the appellate court with a “definite and firm conviction that a mistake has

19   been committed.” Id. On habeas review, a federal court “may not second-guess a state court’s

20   fact-finding process unless, after review of the state-court record, it determines that the state

21   court was not merely wrong, but actually unreasonable.” Id. at 517. Considering these

22   deferential standards together results in a “doubly deferential” standard: “unless the state

23   appellate court was objectively unreasonable in concluding that a trial court’s credibility

24   determination was supported by substantial evidence, we must uphold it.” Id. at 518. The

25   record must “compel” the rejection of the prosecutor’s race-neutral reasons and leave “no

26   permissible alternative”—not one. See Rice v. Collins, 546 U.S. 333, 341 (2006).

27        Here, petitioner contends that the prosecutor’s stated reasons for excluding A.R., S.L.,

28   P.S., and G.L. were pretextual. Petitioner asserts that the prosecutor only struck four Hispanic


                                                     8
 1   jurors and no others, and that the stated reasons for the strikes were the same reasons that         `

 2   applied to other non-Hispanic jurors. See ECF No. 1 at 5.

 3         Petitioner’s arguments do not provide us with a basis for overturning the state court’s

 4   credibility determination; the record supports the finding that the prosecutor did not exclude

 5   A.R., S.L., P.S., and G.L. because of race. The panel of jurors contained many Hispanic

 6   people, and other Hispanic jurors remained on the panel. Furthermore, while some non-

 7   Hispanic jurors that were not struck were young or had children similar in age to the parties,

 8   none had the families with criminal histories like those of A.R., S.L., or P.S. had. And none

 9   had G.L.’s difficulty understanding questions or otherwise exhibited G.L.’s apparent lack of

10   intellectual aptitude.

11         In sum, a reasonable jurist could find that the prosecutor excluded A.R., S.L., P.S., and

12   G.L. for race-neutral reasons. Petitioner has not satisfied the stringent requirement under

13   Section 2254, so the court cannot grant him habeas relief on this basis.

14         B. Jury Instructions

15                 1. Failure to Instruct on Involuntary Manslaughter

16         Petitioner argues that the trial court should have instructed on involuntary manslaughter,

17   in addition to voluntary manslaughter, as a lesser included offense of murder. Petitioner made

18   this argument before the California Court of Appeal, which rejected it on the merits. Habeas

19   relief is unwarranted for four reasons. First, to the extent that petitioner claims that the trial

20   court erred under California law in refusing to instruct the jury on involuntary manslaughter,

21   that claim is not cognizable on federal habeas review. “In conducting habeas review, a federal

22   court is limited to deciding whether a conviction violated the Constitution, laws or treaties of

23   the United States.” Estelle v. McGuire, 502 U.S. 62, 68 (1991); see also 28 U.S.C. § 2254(a).

24   Habeas relief is not available for an alleged error in the interpretation or application of state

25   law. See Estelle, 502 U.S. at 68, 112 S.Ct. 475.

26         Second, petitioner had no constitutional right to have the jury instructed on any lesser

27   included offense to murder. “Under the law of [the Ninth Circuit], the failure of a state trial

28   court to instruct on lesser included offenses in a non-capital case does not present a federal


                                                      9
 1   constitutional question.” Windham v. Merkle, 163 F.3d 1092, 1106 (9th Cir. 1998).                    `

 2   Accordingly, petitioner’s claim that the trial court erred in refusing to instruct the jury on

 3   involuntary manslaughter is not cognizable on federal habeas review.

 4        Third, petitioner’s claim lacks support in Supreme Court precedent. The United States

 5   Supreme Court has never held that a trial court’s failure to instruct on a lesser included offense

 6   in a non-capital case violates due process of law. Rather, the Supreme Court has held only that

 7   a defendant has a constitutional right to have the jury instructed on lesser included offenses in

 8   capital cases. Beck v. Alabama, 447 U.S. 625, 638 (1980). In so holding, the Supreme Court

 9   expressly declined to state whether that right extended to non-capital cases. Id. at 638 n.14; see

10   also Gilmore v. Taylor, 508 U.S. 333, 361-62 (1993) (Blackmun, J., dissenting) (observing that

11   Beck left open question of whether due process entitles criminal defendants in non-capital

12   cases to have jury instructed on lesser included offenses). Therefore, the court of appeal’s

13   decision cannot be said to be contrary to, or an unreasonable application of, federal law as

14   decided by the Supreme Court. See Carey v. Musladin, 549 U.S. 70, 77 (2006) (reasoning that

15   if Supreme Court precedent gives no clear answer to question presented, “it cannot be said that

16   the state court unreasonably applied clearly established Federal law”) (internal citations and

17   quotation marks omitted).

18        Finally, even assuming error, there is little, if any, reason to believe that the lack of the

19   requested instructions had a substantial and injurious effect on the jury’s verdict or the trial

20   proceedings. See Brecht v. Abrahamson, 507 U.S. 619, 623 (1993) (setting forth harmless

21   error standard applicable to criminal trial constitutional errors). The petitioner “deliberately

22   engaged in a type of aggravated assault the natural consequences of which are dangerous to

23   human life,” and thus there is no duty for the court to instruct on involuntary manslaughter

24   under California law, and no basis for the jury to find petitioner’s actions amounted to

25   involuntary manslaughter. See Beard, 2015 WL 5682328, at *9. There is, therefore, no reason

26   to believe that the lack of instructions regarding involuntary manslaughter had a substantial

27   and injurious impact on the trial proceedings or the jury’s verdict. Accordingly, the court of

28   appeal’s rejection of petitioner’s instructional error claim for involuntary manslaughter was


                                                     10
 1   neither an unreasonable application of, nor contrary to, clearly established federal law as         `

 2   determined by the Supreme Court.

 3                2. CALCRIM No. 361 Instruction

 4         On direct appeal, petitioner argued that the trial court erred by instructing the jury:

 5
                  If Jarrad Beard failed in his testimony to explain or deny any
 6                evidence against him, and if he could reasonably be expected to
                  have done so based on what he knew, you may consider his failure
 7                to explain or deny in evaluating that evidence. Any such failure is
                  not enough by itself to prove guilt. The People must still prove the
 8                defendant guilty beyond a reasonable doubt. If Jarrad Beard failed
                  to explain or deny, it is up to you to decide the meaning and
 9                importance of that failure.
10   Beard, 2015 WL 5682328, at *11. Petitioner asserts that he fully testified during the trial, and

11   so this instruction was not warranted. Petitioner has not shown that he is entitled to federal

12   habeas relief; he does not identify a relevant Supreme Court holding or develop an argument

13   supporting his claim.

14         Petitioner has not shown that the Court of Appeal’s decision is contrary to clearly

15   established federal law. As the Court of Appeal explained, the CALCRIM No. 361 instruction

16   may be used when a defendant fails to explain inculpatory evidence or gives an implausible

17   explanation. See Beard, 2015 WL 5682328, at *11-12. Petitioner’s testimony about how the

18   shootings occurred contradicted the trajectories of the bullets and other forensic evidence. See

19   id. at *12. Thus, a reasonable juror could have interpreted petitioner’s testimony on the subject

20   as implausible. See id. Petitioner has not shown that the Court of Appeal’s decision is

21   unreasonable under Section 2254(d); he has not articulated any basis for federal habeas relief.

22         C. Firearm Enhancements

23         Petitioner challenges the firearm enhancements of his sentence under Cal. Penal Code §

24   12022.5(a), arguing that the trial court erred in applying the enhancements because the

25   enhancements were not expressly pleaded in the information and he did not waive his right to

26   notice on the charges. The Sixth Amendment to the United States Constitution provides that

27   “[i]n all criminal prosecutions, the accused shall enjoy the right to . . . be informed of the

28   nature and cause of the accusation.” Thus, “[a] defendant’s right to notice of the charges


                                                     11
 1   against which he must defend is well established.” Gray v. Netherland, 518 U.S. 152, 168           `

 2   (1996). However, as explained by the Court of Appeal, the enhancement was a lesser included

 3   offense, given the facts alleged in the information. See Beard, 2015 WL 5682328, at *13

 4   (“‘Under California law, a lesser offense is necessarily included in a greater offense if either

 5   the statutory elements of the greater offense, or the facts actually alleged in the accusatory

 6   pleading, include all the elements of the lesser offense, such that the greater cannot be

 7   committed without also committing the lesser.’” (quoting People v. Birks, 19 Cal. 4th 108, 117

 8   (1998))). It is undisputed that petitioner’s use of firearms facilitated his voluntary

 9   manslaughter crimes. Thus, petitioner has not shown that the information was constitutionally

10   deficient because he had notice of the elements and factual circumstances underlying the

11   firearms enhancement.

12        D. Sentencing

13                1. Cruel and Unusual Punishment

14        At the time of the offenses, petitioner was a nineteen-year-old with no criminal history.

15   The trial court sentenced him to 34 years, the maximum sentence allowed by law. The Court

16   of Appeal upheld the decision, which was challenged under a theory of ineffective assistance

17   of counsel because no objections were made at the sentencing hearing. See Beard, 2015 WL

18   5682328, at *14. The Eighth Amendment’s prohibition against cruel and unusual punishment

19   applies when a sentence is “grossly disproportionate” to a crime in severity. Ewing v.

20   California, 538 U.S. 11, 21 (2003). Petitioner has not provided, and we cannot find, any case

21   law suggesting that a 34-year sentence is so grossly disproportionate to the offense conduct as

22   to violate the Constitution.

23                2. Erroneous Sentencing Factors

24        Petitioner argues that the trial court should have considered mitigating factors—of

25   remorse and reasoning for his actions—to give him less than the maximum sentence.

26   Ordinarily, “violations of state law are not cognizable on federal habeas review.” Rhoades v.

27   Henry, 611 F.3d 1133, 1142 (9th Cir. 2010). Absent an error “so arbitrary or capricious as to

28   constitute an independent due process . . . violation,” Lewis v. Jeffers, 497 U.S. 764, 780


                                                    12
 1       (1990), a federal court will not grant habeas relief on an issue of state law, Smith v. Ryan, 823   `

 2       F.3d 1270, 1282 n.8 (9th Cir. 2016). Like the cruel and unusual punishment claim, petitioner’s

 3       challenge regarding sentencing factors was denied on the merits by the Court of Appeal. State

 4       law allows courts to impose an upper term based solely on one aggravating factor. See Beard,

 5       2015 WL 5682328, at *14. Even if the court had committed an error by failing to consider a

 6       mitigating factor, that error would be harmless because the court conducted an extensive

 7       review of the aggravating and mitigating factors at the sentencing hearing. See Murray, 882

 8       F.3d at 816 (finding harmless error with respect to petitioner’s “troubled childhood” as a

 9       mitigating factor because it “does not raise a reasonable likelihood that fuller consideration of

10       that relatively minor factor would have led . . . to a different conclusion”).

11             E. Ineffective Assistance of Counsel

12             Petitioner contends that he received ineffective assistance of counsel in violation of the

13       Sixth Amendment because his trial counsel (1) failed to argue against the firearm

14       enhancement, and (2) failed to object to the sentence.3 Petitioner raised these arguments in his

15       appeal, the Court of Appeal denied them on the merits, and the California Supreme Court

16       summarily denied review. In this habeas proceeding, petitioner repeats the same arguments.

17            A “doubly” deferential standard governs a federal habeas petitioner’s claim of ineffective

18       assistance of counsel. See id. at 105. On direct appeal, the two-step inquiry from Strickland v.

19       Washington guides the analysis for an ineffective-assistance-of-counsel claim. See 466 U.S.

20       668, 687 (1984). First, a criminal defendant must show some deficiency in performance by

21       counsel that is “so serious that counsel was not functioning as the counsel guaranteed the

22       defendant by the Sixth Amendment.” Id. Second, the defendant must show that the deficient

23       performance caused him prejudice; this requires him to show “that counsel’s errors were so

24       serious as to deprive [the petitioner] of a fair trial.” Id. On habeas review, coupled with

25   3
    Petitioner also alleges that his appellate counsel failed to pursue his petition for coram nubis
26 on appeal. This claim is wholly without merit as coram nubis petitions may only be pursued
   after petitioner has served his sentence. See Telink, Inc. v. United States, 24 F.3d 42, 45 (9th
27 Cir. 1994) (“The writ of error coram nobis affords a remedy to attack an unconstitutional or
   unlawful conviction in cases when the petitioner already has fully served a sentence.”).
28


                                                        13
 1   Section 2254(d)’s fairminded-jurist standard, the Strickland requirements become even more           `

 2   deferential: The question is “whether there is any reasonable argument that counsel satisfied

 3   Strickland’s deferential standard.” Richter, 562 U.S. at 105 (emphasis added). That is, if there

 4   is even one reasonable argument that counsel did not violate the Strickland standard—even if

 5   the state court has not identified the argument—then the petitioner cannot obtain habeas relief.

 6   See id. at 106.

 7        Here, petitioner has failed to satisfy the daunting Strickland requirements on habeas

 8   review. Neither of the two alleged errors—failure to argue against the firearm enhancement

 9   and failure to object at sentencing—satisfies the first prong of Strickland, deficient

10   performance. As discussed above, the firearm enhancement was appropriate in this case and so

11   was the sentence. Trial counsel’s performance was not deficient for failing to make arguments

12   that would only have served to waste the court’s time and not have any impact on petitioner’s

13   conviction or sentence.

14   III. Certificate of Appealability
15         A petitioner seeking a writ of habeas corpus has no absolute right to appeal a district

16   court’s denial of a petition; he may appeal only in limited circumstances. See 28 U.S.C.

17   § 2253; Miller-El v. Cockrell, 537 U.S. 322, 335-36 (2003). Rule 11 Governing Section 2254

18   Cases requires a district court to issue or deny a certificate of appealability when entering a

19   final order adverse to a petitioner. See also Ninth Circuit Rule 22-1(a); United States v. Asrar,

20   116 F.3d 1268, 1270 (9th Cir. 1997). A certificate of appealability will not issue unless a

21   petitioner makes “a substantial showing of the denial of a constitutional right.” 28 U.S.C.

22   § 2253(c)(2). This standard requires the petitioner to show that “jurists of reason could

23   disagree with the district court’s resolution of his constitutional claims or that jurists could

24   conclude the issues presented are adequate to deserve encouragement to proceed further.”

25   Miller-El, 537 U.S. at 327; accord Slack v. McDaniel, 529 U.S. 473, 484 (2000).

26         Here, petitioner has not made a substantial showing of the denial of a constitutional right.

27   Thus, we decline to issue a certificate of appealability.

28


                                                     14
 1    IV. Order                                                                                          `

 2            1. The petition for a writ of habeas corpus, ECF No. 1, is denied.

 3            2. The court declines to issue a certificate of appealability.

 4            3. The clerk of court is directed to enter judgment in favor of respondent and close the

 5               case.

 6
     IT IS SO ORDERED.
 7

 8
     Dated:      May 13, 2019
 9                                                       UNITED STATES MAGISTRATE JUDGE
10

11

12     No. 204
13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                       15
